Citation Nr: 1631787	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic bronchitis.

2. Entitlement to service connection for fibromyalagia.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to an initial disability rating in excess of 30 percent for service-connected asthma.

5. Entitlement to service connection for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991, to include service in Southwest Asia theater of operations during the Persian Gulf War.  The Veteran also served in the North Carolina Army National Guard from August 1986 to July 2001, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for asthma, assigning an initial disability rating of 30 percent; and denied service connection for chronic bronchitis, fibromyalgia, and GERD.  

In June 2016, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the hearing is of record.

The Board notes that additional evidence was received after the June 2013 statement of the case.  However, since the Board's decision for the Veteran's claims of service connection for chronic bronchitis, fibromyalgia, and GERD is favorable toward the Veteran, and the Board is remanding the claims for an initial rating in excess of 30 percent for asthma and a TDIU for further development, the Board finds that the lack of RO consideration of the new evidence is not prejudicial to the Veteran.  38 C.F.R. § 20.1304(c) (2015).  

The issues of initial rating in excess of 30 percent for asthma and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the North Carolina Army National Guard, including periods of ACDUTRA and INACDUTRA.

2.  The Veteran's June 2000 exposure to diesel fumes, which resulted in reactive airway dysfunction syndrome (RADS), occurred during a period of ACDUTRA.

2.  The evidence is at least evenly balanced as to whether the Veteran's chronic bronchitis is related to his active military service.

3.  The evidence is at least evenly balanced as to whether the Veteran, a Persian Gulf War veteran, has fibromyalgia that has manifested to a compensable degree.

4.  The evidence is at least evenly balanced as to whether the Veteran's GERD is related to his active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, chronic bronchitis was incurred in or caused by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, fibromyalgia is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, GERD was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable actions taken below, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Chronic Bronchitis

The Veteran contends that he has chronic bronchitis that is a result of or related to his military service.

To have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

ACDUTRA is full-time duty for training purposes performed by the Reserves and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by the Reserves and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.

Service treatment records (STRs) show that in June 2000, the Veteran was on active duty when he was exposed to exhaust and diesel fumes while driving in a military convoy from Jefferson, North Carolina, to Fort Irwin, California.  Treatment records from that month diagnosed the Veteran with sinus tachycardia, possible heat exhaustion, and acute bronchitis to rule out pneumonia.  An August 2000 Line of Duty Determination indicated that, following the June 2000 incident, the Veteran was diagnosed with pneumonia, heat exhaustion, and bronchitis.  This document specifically found that the incident occurred in line of duty.  In September 2000, the Veteran was diagnosed with chronic chemical induced tracheolaryngeal bronchitis.  The physician noted a prolonged exposure to diesel truck fumes while on active duty, which required two hospitalizations and current prednisone therapy.  A July 2004 note from Dr. J.M.C. stated that he would expect the Veteran to have problems when he developed upper respiratory infections of any kind, and that the Veteran would be at risk for flare-ups if exposed to diesel fumes or any types of perfumes.

A January 2012 VA examination report found that there was no evidence supporting a diagnosis of bronchitis, and therefore did not provide a nexus opinion.

VA treatment records in August 2012 delineated a review of system, to include wheezing, asthma, bronchitis, and shortness of breath.  

At his June 2016 hearing, the Veteran testified that he did not have any breathing problems prior to the exposure to diesel fumes during service, and that he has had continuous problems with bronchitis since his discharge from service.  He explained that he had pain in the right side of the chest and that he had productive coughs with mucus, which sometimes caused vomiting. 

After reviewing the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's chronic bronchitis is related to his active military service.  

As an initial matter, the Board finds that the Veteran was diagnosed with bronchitis immediately after his in-service injury and that the injury occurred during ACDUTRA.  The Board makes this finding based on the finding in the Line of Duty determination that the incident occurred in line of duty and the fact that the Veteran has been greanted service connection for asthma based on the same incident.  Moreover, the August 2000 line of duty determination noted that following the June 2000 incident, the Veteran was diagnosed with pneumonia, heat exhaustion, and bronchitis.  Further, the Veteran has a current diagnosis of bronchitis, as evidenced by the August 2012 VA treatment record review of system, which enumerated bronchitis as a current disorder.

As such, the only remaining issue is whether the Veteran's current bronchitis is etiologically related to the in-service bronchitis.  Here, the evidence shows that in July 2004, Dr. J.M.C. stated that he would expect the Veteran to develop upper respiratory infections due to his in-service injury, and that the Veteran would be at risk of experiencing upper respiratory flare-ups when exposed to certain perfumes or smells.  In addition, the Veteran is competent to report certain types of symptoms and injuries, which are capable of lay observation, such as chest pains and productive coughs, as well as previous diagnoses of bronchitis.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report his respiratory symptoms since service, and that they have been consistent from that time to the present.  There is no reason to doubt the credibility of the Veteran, particularly given the in-service medical evidence detailing the Veteran's symptoms and the similarity of his current symptoms, as well as the Veteran's consistency in his statements.  Therefore, the Board finds that the Veteran has had continuous bronchitis symptoms in and since service.  The January 2012 VA medical opinion weighs against the claim, but the probative value of this opinion is reduced by the fact that the VA examiner did not diagnose bronchitis at the time of the examination, and VA treatment records show a review of system which includes bronchitis in August 2012.

The evidence is thus at least evenly balanced as to whether the Veteran's chronic bronchitis is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Fibromyalgia

The Veteran contends that he has fibromyalgia that is a result of or related to his military service.

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  38 C.F.R. § 3.317.  Such disability or illness must become manifest either during active service or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).

In this case, the Veteran's DD-214 reflects that he was called to active duty in support of Operation Desert Storm/Shield and received the Southwest Asia service medal.  As such, the Board finds that the Veteran has qualifying service in Southwest Asia for the purposes of the presumption in favor of Persian Gulf War veterans.  Id.  

Private treatment records in June 2009 showed that the Veteran complained of increased symptoms of pain and fatigue related to increased activity.  The Veteran contended that he would start the day fine but that the pain would worsen between 10 a.m. and noon, mostly focused on his shoulders, hands, and below the knees.  He had almost daily facial numbness under his left eye.  The physician assessed him with myalgia/arthralgias/fatigue, and chronic fatigue syndrome versus fibromyalgia.  He prescribed Lyrica.  In October 2009, Dr. D.J.D. evaluated the Veteran for back pain and noted that he had been diagnosed with fibromyalgia and referred to a rheumatologist but that he did not keep the appointment because he did not think he had fibromyalgia.  In April 2010, the Veteran was prescribed Cymbalta, and in July 2010 he was instructed to increase his dosage.

A January 2012 VA examination report noted that the Veteran had symptoms of fibromyalgia, such as constant or nearly constant unexplained fatigue and musculoskeletal symptoms.  Nevertheless, the examiner found that there was no in-service treatment, complaint, or diagnosis of fibromyalgia, and that that the Veteran's onset of symptoms was eight years after his service in Southwest Asia.  The examiner also noted that there was a lack of medical evidence supporting a diagnosis of fibromyalgia subsequent to service, and that the Veteran's complaints of fatigue and decreased concentration do not meet the diagnostic criteria as they were not debilitating.

VA treatment records from May 2016 assessed the Veteran with myalgia/chronic pain, rule out fibromyalgia.  The Board notes that the phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained." Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002). "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)."  Id.  cited in Ausler v. Shinseki, 2013 WL 5614245 (October. 15, 2013) (mem dec).

After reviewing the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's has fibromyalgia and meets the requirements of 38 C.F.R. § 3.317.  The Board notes that the January 2012 VA examiner opined that the Veteran did not have fibromyalgia.  However, in this case, there is no reason to doubt the competence or credibility of the private physicians.  As such, at a minimum there is no reason for the Board to prefer one opinion concerning the presence of fibromyalgia over another.  Further, the VA examiner impermissibly considered the lack of treatment records as dispositive of the issue and did not address the Veteran's private physician's diagnosis of fibromyalgia in June 2009.  

Based on this evidence, the Board finds that the Veteran has met the current disability requirement with regard to his claim for service connection for fibromyalgia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Moreover, the disability has manifested to a compensable degree.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, a compensable rating is warranted for fibromyalgia that requires continuous medication for control.   In this regard, the private treatment records note that the Veteran was prescribed Lyrica in June 2009 and Cymbalta in April 2010.  Therefore, service connection for fibromyalgia is warranted based on the presumption in favor of Persian Gulf War veterans.  38 C.F.R. §§ 3.102, 3.317; Gilbert, 1 Vet. App. at 56. 

GERD

The Veteran contends that he has GERD that is a result of or related to his military service.

STRs revealed that in February 2001, the Veteran was scheduled for a pH probe to rule out GERD, and that in March 2001, a pH study showed that he experienced 33 acid refluxes.  An entry by Dr. J.M.C. noted a past medical history of GERD.

Further, in June 2012, the Veteran submitted statements from J.S., who acted as an interim medic while serving with the Veteran in the Persian Gulf War.  He stated that the Veteran had stomach problems while stationed in the Persian Gulf, and that after he was released from the hospital the Veteran used to ask him for antacids and Pepto-Bismol due to heartburn and stomach problems.  The Veteran also submitted a letter from D.L.V., who served with the Veteran in the Persian Gulf.  He recalled that the Veteran was hospitalized for one week for stomach problems, either due to food poisoning or a parasite, and that he had had stomach issues ever since.  Similarly, a statement from J.H. remarked that the Veteran became ill with stomach problems while deployed in 1991, and that he took medication such as Tums, Rolaids, and Pepto-Bismol afterwards.  He noted that the Veteran continued to have stomach and acid reflux problems after service.

The Veteran's wife also submitted a letter, stating that she and the Veteran started dating in 1994 and that at the time he took over-the-counter medication for his stomach problems.  She recalled that the Veteran told her that his stomach problems had started three to four years prior, and stated that he continued to medicate for the same problems today.

Private treatment records in August 2009 revealed that the Veteran was diagnosed with mild gastritis and instructed to continue taking Prilosec.

A January 2012 VA examination report noted a date of onset for GERD in 2001, when the Veteran had a pH probe during a work-up for his RADS, and that the disorder had had a stable course since onset.  The examiner noted that the Veteran was taking medication for the disorder.  Nevertheless, he concluded that nothing in the STRs supported symptoms of GERD during service.

VA treatment records reflected assessments of GERD in August 2012, November 2012, July 2013, March 2014, April 2015, and May 2016.

During his June 2016 hearing, the Veteran testified that he belched, had periods of heartburn, and that his food was always coming up.  He stated that it burned his throat, and that he would have to spit out the food whenever it came back up.  He explained that he was hospitalized for food poisoning while at Fort Leonard Wood, and that the GERD started in 2000 after his in-service diesel fuel incident.  He stated that his symptoms had been continuous since service.

After reviewing the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's GERD is related to his active military service.  As an initial matter, the Veteran has met the in-service disease or injury requirement.  As evidenced by his statements and the statements of the servicemembers, the Veteran first began experiencing heartburn and acid reflux during active duty in the Persian Gulf.  He was later diagnosed with acid reflux in March 2001 after undergoing a pH study.  Further, the Veteran has met the current disability requirement.  He was diagnosed with GERD at the January 2012 VA examination and from August 2012 through May 2016.

In addition, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as heartburn and having to take medications for heartburn relief.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran and the servicemembers are competent to report that the Veteran's stomach problems began in service when he was hospitalized for one week, and that afterwards he started taking medication to relieve his heartburn, which has been consistent from that time to the present.  There is no reason to doubt the credibility of the Veteran's and the servicemembers' reports, particularly given the consistency of the statements.  Therefore, the Board finds that the Veteran has had continuous GI symptoms in and since service.  While the January 2012 VA medical opinion weighs against the claim, the probative value of this opinion is reduced by the fact that the VA examiner did not fully consider the Veteran's credible statements regarding his GERD symptoms. 

The evidence is thus at least evenly balanced as to whether the Veteran's GERD is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for chronic bronchitis is granted.

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for GERD is granted.

REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the remaining claims.

In his June 2012 notice of disagreement, the Veteran explained that on the day of his January 2012 VA examination, he had taken his medications of Advair, albuterol, and cingulair prior to the breathing test.  As such, he contended that the VA examination did not accurately reflect the severity of his asthma.  In any event, the Board notes that it has been over four years since the Veteran's last VA examination.  Where the record does not adequately reveal the current state of the Veteran's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  Thus, the Board finds that a remand is warranted to have an examiner supplement the record with a report regarding the current severity of the Veteran's asthma.

Further, although the Veteran the Veteran filed a formal claim for a TDIU in May 2016 that has not yet been adjudicated, he has also indicated that his asthma renders him unemployable, thus raising the issue as part and parcel of his claim for a higher initial rating for asthma.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Veteran has also alleged that, as a result of his service-connected disabilities-posttraumatic stress disorder (PTSD), asthma, tinnitus, right ear hearing loss; and, as granted herein, chronic bronchitis, fibromyalgia, and GERD-he is unable to obtain and maintain substantially gainful employment.  The Board notes that, as of October 2013, the Veteran meets the percentage requirements for award of a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2015).

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, a VA examination to obtain further medical findings as to the combined functional effects of all the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  Because the Veteran has both psychiatric and medical disabilities, the examination should be conducted by a psychiatrist (M.D.), if possible. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for asthma and TDIU, which are considered claims for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails, without good cause, to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility. 

As this claim is being remanded, all outstanding VA treatment records dated since February 2015 should be obtained and associated with the claims file.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence since May 2016.  All records and responses received should be associated with the claims file.

2.  Schedule the Veteran with an appropriate VA physician to determine the current severity of the Veteran's service-connected asthma, as well as the impact the disability has on the Veteran's employability.  The examiner should be provided with the Veteran's claims file, including a copy of this REMAND. 

The examination should be conducted in accordance with the current disability benefits questionnaire.

3.  Schedule the Veteran to undergo a VA examination by an appropriate physician-preferably, psychiatrist (M.D.).  The examiner should be provided with the Veteran's claims file, including a copy of this REMAND. 

Based on examination of the Veteran and review of the record, the physician should describe the combined functional effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical actions required for employment.  Such service-connected disabilities consist of PTSD, asthma (also claimed as RADS), tinnitus, right ear hearing loss, chronic bronchitis, fibromyalgia, and GERD.

All examination findings, along with complete, clearly stated rationale for the conclusions reached, must be provided. 

4.  If the Veteran fails, without good cause, to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims for a higher initial rating for asthma and for a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


